Filed 12/22/98 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA

1998 ND 210









Brian Hollis,	Petitioner and Appellant

v.

Marshall Moore, Director,

North Dakota Department of

Transportation,	Respondent and Appellee

 

Civil No. 980215

Appeal from the District Court for Williams County, Northwest Judicial District, the Honorable David W. Nelson, Judge.

AFFIRMED.

Per Curiam.

Thomas K. Schoppert, Schoppert Law Firm, Northland Professional Building, 600 22nd Avenue NW, Minot, N.D. 58703, for petitioner and appellant.

Candace A. Prigge, Assistant Attorney General, Attorney General’s Office, 900 East Boulevard Avenue, Bismarck, N.D. 58505-

0041, for respondent and appellee.

Hollis v. Moore

Civil No. 980215

Per Curiam.

[¶1]	Brian Hollis appealed from the district court’s judgment affirming the decision of the North Dakota Department of Transportation Director to suspend his driver’s license for driving under the influence.  We affirm under N.D.R.App.P. 35.1(a)(5).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

Carol Ronning Kapsner